Exhibit 10.2

THE TJX COMPANIES, INC.

LONG RANGE PERFORMANCE INCENTIVE PLAN

(As amended and restated effective as of March 5, 2010)

Amendment

Pursuant to Section 12 of The TJX Companies, Inc. Long Range Performance
Incentive Plan (the “Plan”), The TJX Companies, Inc. hereby amends the Plan as
follows, effective as provided in paragraph 3 below:

 

1. The first paragraph of Section 5 is hereby amended to read in its entirety as
follows:

“Any executive officer or other key employee (an “Employee”) of the Company or
any of its Subsidiaries shall be eligible to be selected to receive an award
under the Plan.”

 

2. Section 16 is hereby amended to read in its entirety as follows:

“Except as the Committee may determine in any case, the provisions of this
Section 16 shall apply, notwithstanding any other provision of the Plan to the
contrary, in the case of each Award granted under the Plan that is intended to
qualify as exempt performance-based compensation under Section 162(m) of the
Internal Revenue Code (“Section 162(m)”), as determined by the Committee. In the
case of any such Award: (a) the Performance Goals set by the Committee will be
one or more objectively determinable measures of performance relating to any one
or any combination of the following business criteria (measured on an absolute
basis or relative to one or more comparators, including one or more companies or
indices, and determined on a consolidated, divisional, line of business,
project, geographical or area of executive’s responsibilities basis, or any
combination thereof): (i) sales, revenues, or comparable store sales;
(ii) assets, inventory levels, inventory turns, working capital, cash flow or
expenses; (iii) earnings, profit, income, losses or margins, before or after
deduction for all or any portion of interest, taxes, depreciation, amortization,
rent, or such other items as the Committee may determine at the time the
Performance Goals are preestablished (within the meaning of Section 162(m)),
whether or not on a continuing operations and aggregate or per share basis,
basic or diluted, before or after dividends; (iv) return on investment, capital,
equity, assets, sales or revenues, or economic value added models or equivalent
metrics; (v) market share, store openings or closings, customer service or
satisfaction levels, or employee recruiting, retention or diversity; (vi) stock
price, dividends, or total shareholder return, or credit ratings; or
(vii) strategic plan implementations; (b) the Committee may provide for
automatic adjustments (in measures of achievement, amounts payable, or other
award terms) to reflect objectively determinable events (for example,
acquisitions, divestitures, extraordinary items, other unusual or non-recurring
items and/or changes in accounting principles) that may affect the business
criteria, any such adjustment to be established and administered in a manner
consistent with the requirements for exempt performance-based compensation under
Section 162(m); (c) the maximum amount payable to any Participant under the Plan
in the aggregate with respect to all Performance Cycles commencing in a single
fiscal year is $5,000,000, increased by 5% per year starting with the Company’s
fiscal year ending February 1, 2014; (d) no payment shall be made under the
Award unless the applicable Performance Goal or Goals (as adjusted pursuant to
clause (b) above, where applicable), which shall have been preestablished within
the meaning of Section 162(m), have been met, nor shall any such payment be made
until the Committee certifies in accordance with Section 162(m) that such
Performance Goal or Goals (as adjusted pursuant to clause (b) above, where
applicable) have been met; and (e) those provisions of the Plan generally
applicable to Awards hereunder which give to the Committee or any other person
discretion to modify the Award after the establishment and grant of the Award,
or which if applied to an Award described in this Section 16 might otherwise
cause such Award to fail to qualify as a performance-based award under
Section 162(m), shall be deemed inapplicable to the extent (but only to the
extent) the retention of such discretion by such person or the application of
such provision would be deemed inconsistent with qualification of the Award as
performance-based within the meaning of Section 162(m).”

 

1



--------------------------------------------------------------------------------

3. The amendments made by paragraphs 1 and 2 above are subject to, and shall
take effect only upon, approval by the stockholders of The TJX Companies, Inc.
of the material terms thereof and when effective shall apply to all Plan award
opportunities granted after that date.

IN WITNESS WHEREOF, The TJX Companies, Inc. has caused this Amendment to be
executed in its name and behalf by its officer thereunto duly authorized.

 

THE TJX COMPANIES, INC. By:  

/s/ Jeffrey Naylor

Title:  

SEVP/CAO

Dated: April 20, 2012

 

2